Citation Nr: 0736275	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a right 
shoulder disability and denied his claim for service 
connection for PTSD.

In a February 2006 decision, the Board denied the veteran's 
claims.  The veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2007 Order, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a right shoulder 
disability was previously denied in an April 1972 rating 
decision.  The veteran did not appeal that decision within 
the year after he was notified.  

2.  Evidence received since the April 1972 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran does not have a current diagnosis of PTSD 
which comports with the diagnostic criteria of DSM-IV.



CONCLUSIONS OF LAW

1.  The April 1972 rating decision that denied the claim for 
service connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a right shoulder disability was 
previously denied in an April 1972 rating decision.  Although 
the RO determined that new and material evidence sufficient 
to reopen the claim had not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In an April 1972 rating decision, the RO denied the veteran's 
claim for service connection for a right shoulder disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the April 1972 decision became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection for a right 
shoulder disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in April 1995.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to the 
instant case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
current disability of the right shoulder, and the claim was 
denied.  

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Newly received evidence includes a November 2000 report of VA 
examination which shows that the veteran has been diagnosed 
with degenerative changes of the right shoulder.  This is 
evidence that is both new and material, as it demonstrates a 
current diagnosis of a right shoulder disability.  At the 
time of the April 1972 denial, X-ray examination had revealed 
no degenerative changes of the right shoulder.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran does not allege that he himself engaged in 
combat.  However, he claims that while serving during the 
Vietnam War, he nevertheless was exposed to combat and non-
combat stressors that support a PTSD diagnosis.  

The veteran's service records demonstrate that he had 
approximately one month of service in Vietnam, from October 
1970 to November 1970.  He received awards indicating service 
during the Vietnam era, but no awards which denote combat.  
His military occupational specialty is listed as "cook."  
Despite that the veteran contends that he was treated for 
psychiatric problems in service, his service medical records 
do not demonstrate treatment for or complaints of psychiatric 
problems.  On examination in July 1971, prior to discharge 
from service, his psychiatric evaluation was normal.  

The veteran submitted statements and testified before the RO 
regarding the stresses of active duty.  Primarily, he 
contends that having witnessed a tank crush a Vietnamese 
man's head resulted in his PTSD.  The veteran's stressors 
have not been verified.  Even if the veteran's claimed 
stressors were verified, however, the Board finds that the 
medical evidence does not support a diagnosis of PTSD and 
service connection is therefore not warranted.  As noted 
above, the veteran's service medical records are negative for 
evidence of any chronic psychiatric disability during 
service, and his psychiatric evaluation at separation in July 
1971 was normal.  

In support of his claim, the veteran directs attention to a 
record of VA treatment dated in March 2004 which reflects 
that he had a "history of PTSD."  The veteran and his 
representative assert that this evidence was not of record at 
the time of the February 2006 Board decision.  The, evidence, 
however, demonstrates that this assertion is in error.  The 
March 2004 record of treatment was of record at the time of 
the February 2006 Board decision, and was considered and 
determined to be inconsequential, as a subjective history of 
PTSD is not equivalent to an actual diagnosis of PTSD.  The 
March 2004 record at issue shows that the veteran was seen 
for follow up of a lower respiratory infection.  He had 
started a new medication that morning, and reported that his 
cough had decreased as compared to the day before, and that 
he had not had a fever the night before.  He complained of a 
headache.  The veteran's problems were listed as:  lower 
respiratory infection, partially resolved; chronic headaches, 
and history of PTSD with no follow up-history of 
hallucinations and flash backs of the war.  The veteran was 
not treated for any psychiatric complaints at the time of the 
March 2004 appointment.  Significantly, there is no other 
record of treatment which confirms the veteran's history of 
PTSD.  Thus, the notation regarding a history of PTSD with no 
follow up reflects the veteran's subjective history and does 
not equate to a diagnosis of PTSD.  While the veteran is 
competent to describe and report a history of hallucinations 
and flash backs of the war, he is not competent to render a 
probative opinion on a medical matter, such as whether he in 
fact meets the diagnostic criteria for service-related PTSD.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  
Additionally, the veteran's assertion that he has a history 
of PTSD is not credible, given that the record does not 
support his assertion that he has been diagnosed with PTSD.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself because of conflicting statements, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  Because there is no current 
competent diagnosis of PTSD in the claims file, the claim 
must be denied.  

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, particularly in light of the 
fact that VA treatment records include a notation that the 
veteran provided a history of PTSD.  However, because the 
Board finds that there is no current competent diagnosis of 
PTSD in the claims file, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements); see also Kent v. Nicholson, 20 Vet. App. 1, 8 
(2006)

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

At the time of the March 1999 rating decision, the VCAA 
requirements were not yet in effect.  However, in January 
2002, prior to the readjudication of the claims, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate the claims.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Additionally, despite that the veteran was not 
informed of the specific evidence necessary to reopen his 
claim for service connection for a right shoulder disability, 
because his claim was ultimately reopened, the Board finds 
that this error was harmless.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for PTSD.  
However, because the preponderance of the evidence is against 
the claim for service connection for PTSD, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the RO in November 2000.  

Next, the Board has determined that a VA medical opinion 
pertinent to the issue of service connection for PTSD was not 
required in this case, as the veteran's service medical 
records do not demonstrate complaints or treatment for 
psychiatric problems and he does not have a current, 
competent diagnosis of PTSD.  Accordingly, all available 
records and medical evidence have been obtained in order to 
make an adequate determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

The claim for service connection for a right shoulder 
disability is reopened.  To that extent only, the appeal is 
allowed.

Service connection for PTSD is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a right shoulder 
disability.

The veteran contends that he has a right shoulder disability 
that is related to a history of recurrent dislocation of his 
right shoulder during his period of active service.  His 
service medical records reveal a single entry related to 
treatment of the right shoulder.  In June 1971, the veteran 
sought emergency medical treatment for right shoulder pain.  
Physical examination resulted in an assessment of "rule out 
dislocation."  X-ray examination of the right shoulder, 
however, revealed no significant abnormalities.

Post-service medical records reflect that the veteran has 
reported a history of recurrent dislocation of his right 
shoulder since his separation from service.  These records 
also reflect that he underwent surgical correction of a right 
shoulder disability in the 1980's or early 1990's at 
Guadalupe Hospital.  On VA examination in November 2000, he 
was diagnosed with a history of recurrent dislocation of the 
right shoulder, and mild degenerative changes of the right 
shoulder, by X-ray.  The examiner, however, did not comment 
as to the etiology of the veteran's current right shoulder 
disability, or as to whether the veteran's current right 
shoulder disability was related to the symptoms for which he 
was treated in service. 

The records associated with the veteran's right shoulder 
surgery are not of record.  Because these records are 
applicable to the veteran's claim for service connection, 
these records are relevant and an attempt to obtain them 
should be made.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran has already been afforded a VA examination.  
Significantly, however, the examiner did not comment as to 
the etiology of the right shoulder disability, or as to 
whether his current problem was related to the symptoms for 
which he was treated in service.  Thus, while the veteran in 
this case has already been afforded a VA examination, because 
the relationship between the veteran's current disability of 
the right shoulder and his period of active service remains 
unclear, the Board finds that a remand for an additional 
examination and opinion are necessary in order to fairly 
address the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
the right shoulder surgery performed by 
"Dr. Grovas" at Guadalupe Hospital in 
Santurce, Puerto Rico, sometime between 
1982 and 1993.  All attempts to secure 
these records must be documented in the 
claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The examiner should provide 
an opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that any current right 
shoulder disability is causally or 
etiologically related to the symptoms 
for which the veteran was treated 
during service.

3.  Then, readjudicate the veteran's 
claim for service connection for a 
right shoulder disability.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


